Citation Nr: 0403792	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected anxiety disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.  

The veteran was awarded the Vietnam Service medal with one 
Bronze Service Star, and the Combat Action Ribbon.  

This appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision that granted service 
connection and assigned a 10 percent rating for an anxiety 
disorder.  

The Board notes that the veteran initiated a claim of 
service-connection for exposure to Agent Orange in his 
original claim dated August 2001 and was received by the RO 
in November 2001.  

The RO acknowledged the claim in a subsequent letter to the 
veteran dated in November 2001; however. there is no evidence 
in the record that the Agent Orange claim has ever been 
developed or adjudicated.  Accordingly, the matter is 
referred back to the RO for appropriate action.  

(The matter of an increased rating higher than 30 percent for 
the service-connected anxiety disorder is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.)  



FINDING OF FACT

The service-connected anxiety disorder is shown to have been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks since the 
date of the grant of service connection.  

CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9400 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
March 2002 Rating Decision, July 2002 Statement of the Case 
(SOC), and a November 2001 letter to the veteran, the RO 
adequately notified him of the evidence needed to 
substantiate his claim.  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA and private medical records to 
which he had referred.  

The RO also obtained a VA examination for the veteran in 
December 2001 and provided the veteran with the opportunity 
for a hearing, which the veteran declined.  The Board is 
unaware of any additional evidence that is available in 
connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  

In addition, VA's General Counsel has noted that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives an 
NOD that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (December 22, 2003).  


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

The veteran's service-connected anxiety disorder is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 10 percent 
disability rating requires:  occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication.

A 30 percent disability rating requires:  occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating requires:  occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires:  total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 
A review of the records shows that the veteran's service-
connected anxiety disorder is currently rated 10 percent 
disabling.  He contends that his condition is more disabling 
than is reflected by the current rating.  

The veteran's service personnel records indicate that he took 
part in the following operations in the Republic of Vietnam 
for which he was awarded the Vietnam Service medal with one 
Bronze Service Star and the Combat Action Ribbon:  Dewey 
Canyon, Apache Snow, Cameron Falls, Utah Mesa, Herkimer 
Mountain, and Georgia Tar.  He served as a rifleman and 
radioman.  

In his original claim received by the RO in November 2001, 
the veteran stated that he was having nightmares every night, 
problems with falling and staying asleep, problems being in 
crowds and with people being close to him.  He further stated 
that he has reactions to triggers, such as smells and loud 
noises, and that he avoids thoughts and conversations related 
to war.  Further, he stated that he feels detached from other 
people and has a lack of emotion and difficulty 
concentrating.  

A November 2001 letter to the RO, from Jeanne M. Snow, RN-CS, 
MSN, who has been treating the veteran since October 2001, 
states in detail the significant combat stressors experienced 
by the veteran as reported to her by the veteran.  She also 
states that the veteran reported having to sleep on the floor 
upon his return home from Vietnam, an inability to go away 
from home other than on day trips due to feeling unsafe, 
problems at his job with trusting others, a three day 
suspension from his job as a police officer, being charged 
with 'police brutality," and losing his temper at work.  

Nurse Snow noted the veteran's reports of being a loner with 
problems trusting others, especially those at work, and 
problems falling and staying asleep.  The veteran also 
reported to her that he had problems getting close to his 
wife and daughter, but felt that was "normal."  

Nurse Snow also stated that the veteran recently agreed to 
participate in counseling and group therapy for post-
traumatic stress disorder (PTSD).  

Medical records from Worcester, MA Veterans Administration 
Medical Center (VAMC) from October 2001 through November 2001 
indicate that the veteran was evaluated and treated for his 
sleeping problems with oral medication.

In a December 2001 VA psychiatric examination, the veteran 
reported that he began having difficulties dealing with his 
wartime experiences in 1999, when his brother, also a Vietnam 
veteran, passed away.  

Other than the aforementioned problems adjusting to his 
return home from Vietnam, the veteran reported that prior to 
his brother's death, he had had no difficulties performing 
his work as a police officer and that he was comfortable in 
his social life.  

The VA examiner noted, as reported to him by the veteran, 
that after his brother's death, he began to have nightmares, 
anxiety attacks, difficulty dealing with Vietnamese people, 
he became more easily irritated and argumentative, and he had 
sleep disturbances, and avoided people and crowded places.  

The examiner noted the veteran's PTSD diagnosis from his 
private provider, but stated that, in his opinion, the 
findings are "primarily suggestive of anxiety disorder," 
and assigned the veteran a Global Assessment Functioning 
(GAF) score of 60.  

After consideration of all the evidence of record, the Board 
concludes that, since October 2001, the service-connected 
anxiety disorder warrants the assignment of a 30 percent 
rating since the date of the grant of service connection.  

The record reflects that the veteran was assigned a GAF score 
of 60 by the VA examiner in December 2001, and the examiner 
stated that the veteran's GAF score was 60 for the previous 
year as well.  The GAF score in this case represents moderate 
symptoms or impairment in social or occupational functioning.  

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  

Given the GAF score of 60 in December 2001, and the 
significant impact on the veteran's ability to work, 
specifically, his being charged with police brutality, his 
three day suspension from work, his inability to trust his 
colleagues and take orders from others at work, and his 
chronic sleep disturbances, the Board finds, that the 
severity of the veteran's symptoms that he does exhibit are 
of such severity as to occasionally decrease his work 
efficiency with intermittent periods of inability to perform 
occupational tasks to a degree that more nearly approximates 
the criteria for the assignment of a 30 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

His anxiety, hypervigilance, avoidance behavior, 
irritability, outbursts of temper, inability to get along 
with others, particularly employers, and his inability to get 
close to his family is well-documented in the record, and has 
caused much distress in the veteran's family and employer 
relations.  

In that regard, the Board concludes that the veteran's 
anxiety disorder has had a significant impact on his social 
and family life, and his ability to perform his job 
responsibilities without any difficulties.  

Thus, in the Board's opinion, the veteran's current symptoms 
and manifestations of an anxiety disorder amount to 
occupational and social impairment consistent with the rating 
schedule and within the meaning of Mauerhan v. Principi, 
supra.  This finding is fully supported by and consistent 
with the medical and other evidence in the record since the 
date of the grant of service connection.  

Accordingly, based upon consideration of the evidence of 
record, the Board concludes that the service-connected 
anxiety disorder warrants the assignment of a 30 percent 
evaluation.  
 
In this initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time. 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, 
the Board finds that the evidence shows that the veteran's 
anxiety disorder was 30 percent disabling from the effective 
date of the grant of service connection on October 31, 2001.  



ORDER

An increased initial rating of 30 percent for the service-
connected anxiety disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  






REMAND

Notwithstanding the decision hereinabove, the Board now 
addresses the issue of whether the veteran is entitled to a 
current rating in excess of 30 percent for his service-
connected anxiety disorder. 

As a preliminary matter the Board notes that a lay statement 
from the veteran's wife dated March 2002, was submitted 
directly to the Board containing evidence pertinent to the 
veteran's claim for an increased rating.

That evidence, however, has never been considered by the RO, 
and the veteran has not submitted a waiver of initial RO 
review of that evidence.  When the Board addresses a question 
that has not been addressed by the RO it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Notwithstanding the fact that the evidence has come from the 
veteran's wife, the Board finds that this case must be 
returned to the RO for readjudication so as to avoid any 
prejudice to the veteran.  

It is noted that historically the Board's regulations prior 
to May 1, 2003, provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).

A preliminary review of the record indicates that the most 
recent VA psychiatric exam was in December 2001.  Since that 
time, the Board notes evidence in the record that indicates 
the veteran's condition may have worsened, and that his 
employment situation has changed significantly due to his 
anxiety disorder.  Thus, another VA examination is warranted.  

As there is a reasonable possibility that obtaining a 
psychiatric examination would aid in substantiating the 
veteran's claim of an increased rating for an anxiety 
disorder, and as the record does not contain sufficient 
medical evidence to decide the increased rating issue, the RO 
should arrange for the veteran to undergo a VA psychiatric 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law prior to the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and take appropriate steps to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information regarding all 
treatment for his anxiety disorder 
received since his discharge from active 
service in December 1988, including 
private medical records and employer 
records.  The RO should undertake to 
obtain all indicated records from VA and 
any other service medical records from 
the appropriate agency and incorporate 
those records into the claims folder.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to ascertain the severity of his service-
connected anxiety disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion regarding the 
extent of occupational impairment due 
solely to the anxiety disorder.  Complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO should review the 
claim of an increased rating in excess of 
30 percent disabling for the service-
connected anxiety disorder, taking into 
account all the evidence including that 
received since the July 2002 Statement of 
the Case.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



